Citation Nr: 0706799	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  02-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for PTSD; and anxiety and depression.  

The veteran testified before the undersigned Veterans' Law 
Judge at a local travel Board hearing in November 2006.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  As this case is being 
remanded for other reasons, the RO will have an opportunity 
to provide proper notice to the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The veteran essentially contends he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD, which he asserts is a result of his military service.  

In the initial rating decision, the veteran's claim for PTSD 
was denied for lack of verified stressors.  The veteran was 
sent a stressor development letter in September 2001; to 
which no response was received within the time requested.  
After submitting a Notice of Disagreement (NOD), the veteran 
underwent a VA psychiatric evaluation in September 2002, and 
was diagnosed with PTSD.  However, the RO continued the prior 
denial on the basis that there were no verified in-service 
stressors.  

At a second VA examination in October 2003, an examiner 
stated that it was "borderline whether the veteran's 
symptoms met the criteria for PTSD."  The final diagnoses 
included panic disorder, generalized anxiety disorder, 
chronic dysthymia, and partial PTSD symptoms.  In a May 2005 
Supplemental Statement of the Case (SSOC), the RO continued 
the denial stating that the evidence of record was 
insufficient to verify the alleged in-service stressors that 
resulted in PTSD.  

The veteran's service personnel records indicate that he 
served in the Germany from October 1964 to May 1967, with B 
Troop, 1st Reconnaissance Squadron, 2nd Armored Cavalry 
Regiment.  

At a personal hearing in November 2006, the veteran testified 
that he was assigned to patrol the border between East and 
West Germany during the Cold War period.  He also stated that 
he was stationed in Bindlach, Germany and patrolled the 
Kronach and Hoinsfeld sectors, in addition to other sectors.  
At this hearing, and in several written statements, the 
veteran identified two specific stressful events which he 
believes to have led to his psychiatric disorders: 1) 
witnessing the shooting, wounding and killing of East German 
civilians attempting to cross the border into West Germany, 
while he served on border patrol; and 2) mistakenly firing 
upon (but not striking) his lieutenant while on guard duty, 
because the lieutenant failed to properly identify himself.

Neither of the veterans's claimed stressors were submitted to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for information that might corroborate them. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate his claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  Thus, the instant 
case must be remanded in order to afford the veteran the 
opportunity to provide the outstanding and specific details 
of his stressors that are required to verify them, as well as 
for submission to JSRRC for any available information that 
might corroborate the veteran's alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), 
including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request specific details regarding his 
claimed stressors, including 1) 
witnessing East German civilians being 
shot, wounded and killed while attempting 
to cross the border into West Germany and 
2) mistakenly firing upon (but not 
striking) his lieutenant while on guard 
duty in the Kronach sector, because the 
lieutenant failed to properly identify 
himself.  The veteran should be informed 
that this information must include 
specific dates (within a 60 day period), 
locations, the veteran's unit of 
assignment at the time of the stressful 
events, the geographic location in which 
the stressful events took place; and the 
names of others involved; specifically in 
this regard, the name of the lieutenant 
he alleges to have fired upon.

3.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  The 
request for verification of stressors 
should include reference to the claimed 
stressors.  Any records produced by such 
efforts should be associated with the 
claims folder.  Any unsuccessful attempts 
to obtain such records should also be 
associated with the claims folder.

4.  Furthermore, if and only if, any of 
the veteran's stressors are verified 
subsequent to this remand, the veteran 
should be afforded a VA examination to 
determine if there is a link between the 
veteran's PTSD symptoms and any such 
verified stressor(s).  The examiner is 
instructed that only the verified events 
listed by the RO may be considered as 
stressors. 

5.  The RO must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



